Citation Nr: 0432008	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  97-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
October 1972.

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision, and was 
previously denied by the Board in February 2000.  The veteran 
appealed this decision and in March 2001, the United States 
Court of Appeals for Veterans Claims (CAVC) vacated the 
Board's decision and remanded for development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board again denied the 
veteran's claim in February 2002.  However, in November 2002, 
the CAVC vacated this decision and remanded so that VA could 
provide the veteran adequate notice of the information and 
evidence necessary to substantiate his claim in accordance 
with new CAVC precedent pertaining to the VCAA.  

In April 2004, the veteran's representative submitted an 
April 2004 letter from a private psychologist (discussed in 
detail below), and specifically waived prior RO consideration 
of this evidence.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

2.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified or 
verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.301, 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the CAVC held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

While it was impossible for the veteran to be provided VCAA 
notification prior to the original adjudication in January 
1997 (because the VCAA had not yet been enacted), the veteran 
was subsequently provided proper VCAA notification (in a 
letter dated in January 2004).  This letter- along with 
numerous other correspondence, various statements and 
supplemental statements of the case, and a Board remand - 
collectively informed him about information and evidence not 
of record that would be necessary to substantiate his claim 
for service connection.  Thereafter, in an April 2004 
supplemental statement of the case, the RO reconsidered the 
veteran's claim.  In short, the veteran has been abundantly 
informed of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession, and any defect as to 
the timing of the notice did not prejudice the veteran.   

During the course of this appeal, the RO has obtained and 
reviewed numerous VA and private medical records (including 
those requested and received from the Social Security 
Administration).  VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. §  
5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent a VA PTSD examinations in November 
1996, and the reports of this examination was carefully 
reviewed by the Board.  VA has made a reasonable effort to 
have the veteran examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

II.  Claim for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing the diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. at 136-7.

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  He described various 
stressful events in numerous written statements and during 
psychiatric evaluations.  In October 1993 VA psychiatric 
treatment records, he stated that he was continually plagued 
by guilt as a result of accidentally killing a man in 
Vietnam.  At a November 1996 VA psychiatric examination, he 
identified his military stressors as having been hospitalized 
for malaria, having suffered from a skin condition which he 
still had, and having been thrown into a nearby tree after a 
mine went off.  In a March 1997 VA Form 9, he stated that his 
unit often entered combat zones where his duties included 
search and rescue missions where it was too dangerous for 
helicopters to go.  He indicated that he was responsible for 
finding and retrieving fellow servicemen in these dangerous 
areas.

In a March 1997 stressor questionnaire, the veteran reported 
that he either saw or assisted wounded soldiers, bagged 
bodies or transported them to grave registration units, and 
performed grave registration duties for approximately six 
months in 1971.  He said he witnessed U.S. soldiers throw a 
Vietnamese man out of a helicopter from 500 feet.  He stated 
that he performed combat duties outside his specialty area 
seven days a week, which included participating in search and 
rescue missions in combat areas.  He said that he and three 
other men from his unit had been chosen for these missions by 
a Captain Smith and that he was transferred to the 124th 
Trans Unit, 496th Combat Eng. and 477th Combat Eng., during 
these search and rescue missions.  His barracks reportedly 
sustained an attack in the summer of 1971.  He also reported 
that he had performed in combat flights as a gunner on two 
occasions during emergency situations and that he had been 
recommended for a Silver Star award for actions in January 
1972 but that his recommendation had been lost.  Finally, he 
indicated that he had been subjected to sniper attacks during 
convoy missions in which "some" had sustained injuries.  
These attacks allegedly occurred in Cambodia, FanRang, Bhot, 
and "Don Zum." He added that the casualty ratio was 1 to 
10; however, he was unable to identify any names of those 
wounded or killed in action.

A November 1996 VA examination report failed to contain a 
diagnosis of PTSD.  Instead, the VA examiner diagnosed the 
veteran as having generalized anxiety disorder, dysthymic 
disorder, and rule out undifferentiated somatoform disorder.  
The examiner stated that he did not see a picture consistent 
with combat-related PTSD.  Nevertheless, the record does 
reflect that the veteran has been diagnosed with PTSD on 
several occasions.  For instance, VA outpatient treatment 
reports dated between 1993 and 2003 include numerous 
diagnoses of PTSD.  Yet each of these diagnoses is based on 
the veteran's own account of in-service stressors while 
stationed in Vietnam.  In a May 2003 entry, a VA physician 
wrote that he concurred with the diagnosis of PTSD and 
indicated that if the veteran's service in Vietnam and 
exposure to traumatic events "can be validated through his 
service record or other third party sources," his claim for 
service connection would appear legitimate.  Obviously, the 
key issue here is whether credible supporting evidence has 
been submitted reflecting that the veteran's claimed in-
service stressors actually occurred.  

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence 
necessary to establish the occurrence of a stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  Id.

In a recent opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct 1999) 
citing Webster's Third New Int'l Dictionary 452 (1981).  That 
opinion further states that the phrase "engaged in combat 
with the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran's service records reveal that he served in 
Vietnam from June 1971 to March 1972.  However, no objective 
evidence demonstrates that he engaged in combat with the 
enemy.  He was not awarded the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award associated 
specifically with combat.  Although he has claimed that he 
was recommended for a Silver Star award (evidencing combat), 
no such award was ever presented to him and no official 
service department evidence suggests that a recommendation 
for such award had been lost.  

None of veteran's service personnel records reflect that he 
was ever engaged in combat.  His military occupational 
specialty (MOS) is listed on his DD Form 214 as a heavy 
vehicle driver.  His service personnel records do not show 
documentation of MOS changes while stationed in Vietnam.  In 
addition, no service medical records show treatment for any 
combat-related injuries or psychiatric problems.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although he may have served in a combat zone, serving in a 
combat zone is not the same as engaging in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under these circumstances, 
independent corroboration of the stressors reported by the 
veteran must be shown.

In June 1997, the RO sent a summary of veteran's stressors to 
the U.S Army & Joint Services Environmental Support Group 
(ESG) - later redesignated as the U.S. Armed Services Center 
for Research of Unit Records (CRUR) - in an attempt to verify 
his claimed stressors.  In February 1998, CRUR responded and 
included an operational report submitted by the 577th 
Engineer Battalion for the period of August to October 1971.  
Also enclosed was a unit history for the 497th Engineer 
Company for the period of September 1970 to April 1972.  Both 
documents list activities encountered by those units during 
his Vietnam tour.  CRUR noted that it did not maintain a unit 
history for the 585th Engineer Company.  In any case, based 
on its review, CRUR was unable to verify any of the veteran's 
claimed in-service stressors.  CRUR noted that while military 
records confirm attacks at Phan Rang and Cam Ranh Bay, they 
do not document any such attacks at Don Duong during the 
veteran's Vietnam tour.  CRUR further noted that casualties 
reported by the veteran could not be identified because he 
was unable to provide more specific information, including 
full names and complete unit designation to the company 
level.  Finally, to address the veteran's claim that he had 
been recommended for awards he did not receive, CRUR noted 
that it had sent the veteran a DD Form 149 to allow him the 
opportunity to initiate action to correct this alleged 
oversight.  To date, however, the veteran has not responded.  

In a further attempt to assist the veteran in the development 
of this claim, the RO determined that additional information 
from the veteran was needed to verify the claimed stressors.  
In a November 1998 letter, it requested the following 
information from the veteran: (1) the assigned unit while 
performing grave registration duty; (2) the assigned unit 
while on search and rescue missions within a three month time 
frame; (3) clarification of the assigned units at the 496 CE 
and 477 CE; (4) the unit he was referring to as the 124 Line 
Trans; (5) a description of the incident in the summer of 
1971 in which he claimed to have been attacked while in his 
barrack, to include the date and unit; and (6) a description 
of the incident in which he was under sniper fire while on a 
convoy, to include the date, unit and location.

The veteran responded by submitting several VA Forms 21-4138 
(Statement in Support of Claim).  In an undated VA Form 21- 
4138, he stated that he was simply unable to remember any 
further details.  In VA Forms 21-4138 dated in November 1998, 
the veteran explained that he had paved many roads and hauled 
supplies to a lot of different places while attached to the 
577 Com. Bat. Eng.  He clarified that the 124 Line Trans was 
a volunteer unit responsible for search and rescue missions.  
He added that he was a gunner on a chopper in the summer of 
1971, but could not remember any details of these missions.  
He reiterated that his duties included paving roads and 
hauling heavy equipment while assigned to the 487 EC.  He 
related an incident in which a sergeant had hit him, but 
provided no details.

In an additional attempt to verify the veteran's claimed 
stressors, CRUR referred the case to the Bureau of Naval 
Personnel to search alternate resources.  In a March 1999 
letter, that agency responded that it was unable to locate 
records concerning the veteran's Vietnam stressors.  In 
summary, none of the stressful incidents reported by the 
veteran have been corroborated, and they do not appear 
capable of verification.  Because of this, no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
ESG).  

In a fifteen page letter dated in April 2004, Jonathan 
Mangold, Ph.D., exhaustively summarized the veteran's 
pertinent service medical records and post-service 
psychiatric records, and reiterated that the veteran had 
diagnosed PTSD (a point, incidentally, which the Board has 
never disputed).  Dr. Mangold further wrote as follows:

At this point in the development of [the 
veteran's] case, the so-called stressor . 
. . has not yet been corroborated, but in 
my opinion, whether or not his alleged 
stressors are ever corroborated may be 
immaterial - given the location of [his] 
unit in Vietnam and the symptoms of 
[PTSD] which relate to what he did and 
saw - I am inclined to take him at his 
word. . . . To summarize, I do not 
believe it is important whether or not 
the stressor criteria is ever validated 
or corroborated in this case . . . 

While the Board certainly welcomes Dr. Mangold's opinions 
concerning the legal requirements of establishing service 
connection for PTSD, the CAVC has made it clear that 
corroboration of stressors is, in fact, important.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the [Board] was required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is "not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

As there is no probative evidence that the veteran engaged in 
combat with the enemy or that any claimed in-service stressor 
has been independently corroborated, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  While the veteran may sincerely believe that his 
diagnosed PTSD is related to service, as a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution (such as a 
diagnosis or medical opinion as to etiology).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
claim for service connection for PTSD must be denied.  The 
doctrine of reasonable doubt does not apply because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



